


Exhibit 10.149


AMENDMENT NUMBER TEN
TO LOAN AND SECURITY AGREEMENT

          This Amendment Number Ten to Loan and Security Agreement (“Amendment”)
is entered into as of June 19, 2008, by and between BLUEGREEN CORPORATION, f/k/a
Patten Corporation, a Massachusetts corporation (“Borrower”), and WELLS FARGO
FOOTHILL, INC., a California corporation, f/k/a Foothill Capital Corporation
(“Foothill”), in light of the following:

          FACT ONE: Borrower and Foothill have previously entered into that
certain Amended and Restated Loan and Security Agreement, dated as of September
23, 1997, as amended by that certain Amendment Number One to Loan and Security
Agreement dated as of December 1, 2000, as further amended by that certain
Amendment Number Two to Loan and Security Agreement dated as of November 9,
2001, that certain Amendment Number Three to Loan and Security Agreement dated
as of August 28, 2002, that certain Amendment Number Four to Loan and Security
Agreement dated as of March 26, 2003, that certain Amendment Number Five to Loan
and Security Agreement dated as of September 1, 2003, that certain Amendment
Number Six to Loan and Security Agreement dated as of April 2, 2004, that
certain Amendment Number Seven to Loan and Security Agreement dated as of
September 21, 2004, that certain Amendment Number Eight to Loan and Security
Agreement dated as of October 5, 2004, and that certain Amendment Number Nine to
Loan and Security Agreement dated as of December 23, 2004 (as amended, the
“Agreement”).

          FACT TWO: Borrower and Foothill desire to amend the Agreement as
provided for and on the conditions herein.

          NOW, THEREFORE, Borrower and Foothill hereby amend and supplement the
Agreement as follows:

          1.      DEFINITIONS. All initially capitalized terms used in this
Amendment shall have the meanings given to them in the Agreement unless
specifically defined herein.

          2.      AMENDMENTS.

 

 

 

 

(a)

The following new definitions are added to Section 1.1 of the Agreement:

 

 

 

 

 

“Advance” means a loan made by Foothill to Borrower pursuant to this Agreement
with respect to the pledge by Borrower to Foothill of Pledged Notes.

 

 

 

 

 

“E Line Advances” has the meaning set forth in Section 2.12 hereof.

 

 

 

 

 

“E Line Borrowing Base” means an amount equal to the sum of ninety percent (90%)
of the unpaid principal balance, at the time of the advance with respect to
Pledged E Notes, discounted to eight and one-quarter percent (8.25%), at the
time of the advance with respect to fixed rate notes if the weighted average
coupon rate of the entire Pledged E Note pool is less than eight and one-quarter
percent (8.25%).

1

--------------------------------------------------------------------------------




 

 

 

 

 

“Pledged E Notes” means a note or notes which conforms to the standards set
forth in Schedule PN-A attached hereto and incorporated by reference hereby, and
which is pledged to secure advances under the E Line Advances.

 

 

 

 

 

“Tenth Amendment” means that certain Amendment Number Ten to Loan and Security
Agreement dated as of June 19, 2008, executed by Borrower and Foothill.

          (b)    The definition of “Note Mortgages” in Section 1.1 of the
Agreement is deleted in its entirety and the following substituted in its place
and stead:

 

 

 

 

 

“Note Mortgages” means those certain deeds of trust, mortgages or security
interests, including those securing the repayment of the interests of the note
makers of the Pledged A Notes, the Pledged B Notes, the Pledged C Notes, the
Pledged D Notes, the Pledged E Notes and the Pledged T Notes, encumbering
certain real property, or real or personal property, which serves as collateral
for the repayment of the Pledged A Notes, the Pledged B Notes, the Pledged C
Notes, the Pledged D Notes, the Pledged E Notes and the Pledged T Notes.

          (c)    The definition of “Pledged Notes” in Section 1.1 of the
Agreement is deleted in its entirety and the following substituted in its place
and stead:

 

 

 

 

 

“Pledged Notes” means, collectively, the Pledged A Notes, the Pledged B Notes,
the Pledged C Notes, the Pledged D Notes, the Pledged E Notes and the Pledged T
Notes.

          (d)    Section 2.1(a) of the Agreement is amended to provide that A
Line Advances may be borrowed thereunder through and including December 31,
2009, Section 2.8(a) of the Agreement is amended to provide that T Line Advances
may be borrowed thereunder through and including December 31, 2009, and Section
2.9(a) of the Agreement is amended to provide that C Line Advances may be
borrowed thereunder through and including December 31, 2009.

          (e)     Borrower and Foothill acknowledge that the periods for the
borrowing of Land Inventory Advances under Section 2.2 of the Agreement, B Line
Advances under Section 2.3 of the Agreement, and D Line Advances under Section
2.11 of the Agreement, have each expired and no additional Land Inventory
Advances, B Line Advances or D Line Advances may be borrowed under the
Agreement.

          (f)    Section 2.4(c) of the Agreement is deleted in its entirety and
the following substituted in its place and stead:

 

 

 

 

 

(c) The amount of interest accrued and payable to Foothill on the A Line
Advances, B Line Advances, C Line Advances, D Line Advances, E Line Advances and
T Line Advances shall be no less than fifteen thousand dollars ($15,000) per
month; provided, however, that if Borrower seeks to cause all of the Pledged
Notes to be released in accordance with the provision of Section 4.8 hereof,
there shall be no monthly minimum interest payments as set forth in this
sentence for the two months immediately following such

2

--------------------------------------------------------------------------------




 

 

 

 

 

release, with a five thousand dollar ($5,000) per month minimum for the third
month following release, a ten thousand dollar ($10,000) per month minimum for
the fourth month following release, and a fifteen thousand dollar ($15,000) per
month minimum for every month thereafter. To the extent that interest accrued
hereunder at the rate set forth herein (including the minimum interest rate)
would yield less than the foregoing minimum amount, the interest rate chargeable
hereunder for the period in question automatically shall be deemed increased to
that rate that would result in the minimum amount of interest being accrued and
payable hereunder.

          (g)    Section 2.7 of the Agreement is amended by adding the following
new subsection (g).

 

 

 

(g)           Tenth Amendment Fee. In consideration of Foothill entering into
the Tenth Amendment, Borrower shall pay to Foothill an amendment fee, on the
effective date of the Tenth Amendment, in the amount of One Hundred Thousand
Dollars ($100,000), which sum Foothill may advance and when so advanced shall
become part of the Obligations.

          (h)    Section 2.7 of the Agreement is amended by adding the following
new sub­section (h).

 

 

 

(h)           Pledged E Note Financing Fee. On each and every Pledged E Note
Advance made pursuant to Section 2.12 hereof, other than the initial Pledged E
Note Advance, Borrower shall pay to Foothill a fee in an amount equal to one
percent (1%) of the total of each such advance.

          (i)    Borrower acknowledges that, subject to Foothill’s right to
charge interest at the default rate during the continuance of an Event of
Default, all LIBOR Rate Loans, if any, shall bear interest at a per annum rate
equal to the applicable LIBOR Rate plus the LIBOR Rate Margin.

          (j)     There is added a new Section 2.12 to the Agreement as follows:

 

 

 

2.12          Advances Against Pledged E Notes.

 

 

(a)           In addition to the Pledged A Note Advances set forth in Section
2.1 hereof, the Land Inventory Advances set forth in Section 2.2 hereof, the
Term Loan and B Line Advances set forth in Section 2.3 hereof, the T Line
Advances set forth in Section 2.8 hereof, the C Line Advances set forth in
Section 2.9 hereof, and the D Line Advances set forth in Section 2.11 hereof,
subject to the terms and conditions of this Agreement, and further for a period
through and including December 31, 2009 only, and further provided Borrower is
not in default hereunder (subject to grace periods, if any), including,
specifically, Section 6.13 hereof, Foothill agrees to make advances to Borrower
upon the pledge to Foothill of the Pledged E Notes (“E Line Advances”) in an
amount not to exceed the E Line Borrowing Base.

3

--------------------------------------------------------------------------------




 

 

 

(b)           Anything to the contrary in subsection (a) above notwithstanding,
Foothill may reduce its advance rates without declaring an event of default if
it determines, in its reasonable discretion, that there is a material impairment
of the prospect of repayment of any or all or any portion of its Obligations, or
a material impairment of the value or priority of Foothill’s security interests
in the Collateral.

 

 

 

(c)           Foothill shall have no obligation to make E Line Advances under
any provision of this Section 2.12 to the extent that E Line Advances exceed the
sum of Twenty Five Million Dollars ($25,000,000) and/or total lending to
Borrower would exceed the Maximum Amount.

 

 

 

(d)           Borrower agrees to maintain a deposit account for the purpose of
receiving the proceeds of the advances made by Foothill hereunder. Unless
otherwise agreed to in writing by Foothill and Borrower, any advance requested
by Borrower and made by Foothill hereunder shall be made to such deposit
account.

 

 

 

(e)           E Line Advances made pursuant to this Section 2.12 shall not be
made in amounts less than One Hundred Thousand Dollars ($100,000) per advance.

 

 

 

(f)           Borrower may request that Foothill make additional advances
against the then Pledged E Notes in an amount such that the aggregate of the E
Line Advances equals ninety percent (90%) of the outstanding principal balances
of the Pledged E Notes (discounted to eight and one-quarter percent (8.25%) for
fixed rate notes). Foothill will agree to such request unless it, acting in good
faith and exercising its reasonable judgment, believes that there is a material
risk of the impairment of the prospect of repayment of any or all of any portion
of Borrower’s Obligations. In such an event, Borrower may terminate this
Agreement without the imposition of an Early Termination Fee.

          (k)    Section 3.4 of the Agreement is deleted in its entirety and the
following substituted in its place and stead:

 

 

 

3.4           Conditions Precedent to A Line, B Line, C Line, D Line, E Line and
T Line Advances. The following shall be additional conditions precedent to all A
Line, B Line, C Line, D Line, E Line and T Line Advances hereunder:

 

 

 

(a)           Foothill shall have received the originals of the Pledged A Notes,
the Pledged B Notes, the Pledged C Notes, the Pledged D Notes, the Pledged E
Notes, and/or the Pledged T Notes, as applicable, properly endorsed to Foothill
or its agent;

 

 

 

(b)           Foothill shall have received (i) originals of the Note Mortgages
and all other security documents which serve as security for the repayment of
the Pledged A Notes, the Pledged B Notes, the Pledged C Notes, the Pledged D
Notes, the Pledged E Notes, and/or the Pledged T Notes, as applicable, (ii)
copies of assignments to Foothill of each of the Note Mortgages (or a copy of
one or more master assignments with respect to each of the Note Mortgages), the
originals of which shall be recorded in accordance with Schedule PN-A standard
19, and (iii)

4

--------------------------------------------------------------------------------




 

 

 

originals of the title insurance commitments or policies insuring Borrower’s
interest in the Note Mortgages (or one or more master title insurance
commitments or policies with respect to Borrower’s interest in each of the Note
Mortgages); provided, that, to the extent any original Note Mortgage or title
insurance policy is not available at the time of the applicable Advance, such
original title insurance policy and Note Mortgage shall be delivered to Foothill
in accordance with Schedule PN-A standards 16 and 19, respectively; and

 

 

 

(c)           the standards for Pledged A Notes, Pledged C Notes, Pledged D
Notes, Pledged E Notes, and/or Pledged T Notes, as applicable, set forth in
Schedule PN-A herein shall be fully complied with, and the standards for Pledged
B Notes set forth in Schedule PN-B herein shall be fully complied with.

 

 

          (1)    Section 3.5 of the Agreement is deleted in its entirety and the
following substituted in its place and stead:

 

 

 

3.5          Term. This Agreement shall become effective upon the execution and
delivery hereof by Borrower and Foothill and shall continue in full force and
effect for a term ending on December 31, 2010. The foregoing notwithstanding,
Foothill shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

 

 

          (m)   Section 4.8 of the Agreement is amended by adding the following
subsections (e) and (f):

 

 

 

(e)          Provided there shall not have occurred an Event of Default, and
provided further that Borrower shall pay in full all interest and principal
owing on the D Line Advances at the time of release, Borrower shall have the
right to cause to be released from Foothill’s lien all (but not part of) the
Pledged D Notes provided such release is to enable Borrower to securitize the
Pledged D Notes by the issuance of note backed securities or commercial paper.
The Early Termination Fee provided for in Section 3.7 hereof shall not be
payable in connection therewith, however the minimum interest payment shall
still be payable in accordance with the provisions contained herein.

 

 

 

(f)           Provided there shall not have occurred an Event of Default, and
provided further that Borrower shall pay in full all interest and principal
owing on the E Line Advances at the time of release, Borrower shall have the
right to cause to be released from Foothill’s lien all (but not part of) the
Pledged E Notes provided such release is to enable Borrower to securitize the
Pledged E Notes by the issuance of note backed securities or commercial paper.
The Early Termination Fee provided for in Section 3.7 hereof shall not be
payable in connection therewith, however the minimum interest payment shall
still be payable in accordance with the provisions contained herein.

5

--------------------------------------------------------------------------------




          (n)         Schedule PN-A of the Loan Agreement is deleted in its
entirety and the replacement Schedule PN-A attached hereto and incorporated by
reference is substituted in its place and stead.

          (o)         Notwithstanding anything to the contrary contained in the
Agreement or any other Loan Document (including, without limitation, this
Amendment), Foothill shall not have any obligation to make any loan or advance
under the Agreement if the making of such loan or advance would cause the
aggregate outstanding principal balance of loans and advances under the
Agreement to exceed the Maximum Amount.

          3.          REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to
Foothill that all of Borrower’s representations and warranties set forth in the
Agreement are true, complete and accurate in all respects as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date).

          4.          NO DEFAULTS. Borrower hereby affirms to Foothill that no
Event of Default has occurred and is continuing as of the date hereof.

          5.          CONDITION PRECEDENT. The effectiveness of this Amendment
is expressly conditioned upon receipt by Foothill of an executed copy of this
Amendment.

          6.          COSTS AND EXPENSES. Borrower shall pay to Foothill all of
Foothill’s out-of-pocket costs and expenses (including, without limitation,
title fees, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other fees, and the reasonable fees and
expenses of its counsel) arising in connection with the preparation, execution,
and delivery of this Amendment and all related documents.

          7.          LIMITED EFFECT. In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Agreement, the terms and provisions of this Amendment shall govern. In all other
respects, the Agreement, as amended and supplemented hereby, shall remain in
full force and effect.

[remainder of page left intentionally blank]

6

--------------------------------------------------------------------------------




SCHEDULE PN-A

VARIOUS PLEDGED NOTE STANDARDS

          1.           Foothill has a valid, direct and perfected first
lien/security interest in the note and security therefore and has a valid and
perfected first priority right to payments arising thereunder.

          2.           The maker of such a note is not a director, officer,
their agents, employees or creditors, or any relative or affiliate of Borrower
or the foregoing.

           3.          (a)          With respect to Pledged A Notes, Borrower
has received from the purchaser a minimum cash down payment of 10% of the total
sales price, no part of which, to Borrower’s knowledge, had been advanced or
loaned to such purchaser or borrower, directly or indirectly and the average
down payment of the entire portfolio of Pledged A Notes must be at least 20%.

                        (b)          With respect to Pledged C and Pledged T
Notes, Borrower has received from the purchaser a minimum cash down payment of
10% of the total sales price, no part of which, to Borrower’s knowledge, had
been advanced or loaned to such purchaser or borrower, directly or indirectly
and the average down payment of the entire portfolio of: (i) Pledged C Notes
must be at least 10%, and (ii) Pledged T Notes must be at least 10%; and (iii)
Pledged D Notes must be at least 15%.

                        (c)           With respect to Pledged E Notes, the
average down payment of the entire portfolio of Pledged E Notes must be at least
50%

          4.          Except with respect to Pledged E Notes, the Pledged Notes
must provide for consecutive bi-weekly or monthly installments of principal and
interest. All payments on each Pledged Note shall be due over a term not
exceeding one hundred eighty (180) months from the date of its execution (or, in
the case of any Pledged C Note, over a term not exceeding two hundred forty
(240) months from the date of its execution); provided, however, the average
remaining term of the entire portfolio of Pledged Notes is no greater than one
hundred twenty months (120).

          5.           The Pledged Notes must provide for an interest rate of at
least eight percent (8%) per annum, if fixed, or Reference Rate plus two percent
(2%) if variable.

          6.           With respect to Pledged A Notes, Notes generated by
purchasers of real property in New York, Connecticut, Rhode Island, Vermont, New
Hampshire, Pennsylvania or Maine which provide for an interest rate during the
first two years of prime plus two hundred (200) basis points, and interest
thereafter of at least prime plus three hundred and forty (340) basis points
will be acceptable, if all other standards are met.

          7.           (a)          With respect to Pledged A Notes and Pledged
C Notes, the maker of the Pledged A Note and Pledged C Note is acceptable to
Foothill for credit purposes in its sole judgment; has or will acquire
marketable title to a purchase parcel from Borrower; and has not purchased more
than four parcels in any project.

                       (b)          With respect to Pledged D Notes, Pledged E
Notes and Pledged T Notes, (i) the maker of the Pledged D Note, Pledged E Note
and Pledged T Note is acceptable to Foothill for credit purposes in its sole
judgment, (ii) the maker of the Pledged D Note, Pledged E Note and Pledged T
Note has or will acquire marketable title to a timeshare interval purchased from
Borrower or an Affiliate of Borrower, and (iii) no such Pledged Note will result
in the maker thereof being obligated to Borrower

1

--------------------------------------------------------------------------------




with respect to principal obligations in excess of $1,000,000 under all Pledged
Notes owing by such maker.

          8.          No Pledged Note will be delinquent more than sixty (60)
days past its due date at the time of the Advance.

          9.         The Pledged Note and the Note Mortgage securing the same
are satisfactory to Foothill and validly enforceable in accordance with their
terms; upon the obligors default under the instrument, subject only to notice in
a reasonable grace period, payment of the balance of the indebtedness owing
under the Pledged Note may be immediately accelerated and the lien of the Note
Mortgage securing the same may be foreclosed; the Note Mortgage has been
recorded in the appropriate real estate records where the purchased parcel or
interval is located, or will be recorded in accordance with standard 19 set
forth below; and the lien of the Note Mortgage is subject only to permitted
encumbrances and covenants, conditions, and restrictions, rights of way and
other matters of public record acceptable to Foothill in its sole judgment.

        10.         All lot site improvements, if any, which have been
covenanted to be provided to the maker of the note shall have been provided,
completed, or bonded.

        11.         The note in the applicable sales transaction complied with
all applicable laws and the purchaser does not have any right of rescission or
setoff, or the like.

        12.          (a)          The Pledged Notes must be from a diverse group
of properties and from a diverse geographic area. At least 90% of the purchasers
or the makers of the notes must be citizens of the United States or of Canada.

                       (b)          Notwithstanding the foregoing, with respect
to E Line Advances, (i) the aggregate principal balance of receivables relating
to any one resort cannot exceed 40% of the aggregate principal balance of the
Pledged E Notes under such E Line Advance, and (ii) the aggregate principal
balance of receivables relating to obligors with billing addresses in any one
state cannot exceed 20% of the aggregate principal balance of the Pledged E
Notes under such E Line Advance.

          13.        All Pledged Notes must be payable in United States legal
tender.

         14.         (a)          No single Pledged Note can be of a principal
amount such that the advance made on such note would exceed One Million Dollars
($1,000,000).

                       (b)           With respect to Pledged D Notes, no single
Pledged D Note can be in an amount less than $30,000.

                       (c)           With respect to Pledged D Notes, the
average face value of the entire portfolio of Pledged D Notes can not exceed
$50,000.

                      (d)           With respect to Pledged E Notes, no single
Pledged E Note can be in an amount in excess of $75,000.

           15.          No single Pledged Note can be of a principal amount such
that the advance made on such note equals or exceeds fifty percent (50%) of the
outstanding A Line Advances and B Line Advances then outstanding, without taking
into effect the proposed advance on such note.

2

--------------------------------------------------------------------------------




          16.          Policies of Title Insurance, in form reasonably
satisfactory to Foothill, shall be delivered to Foothill within sixty (60) days
of delivery of each recorded Note Mortgage.

          17.          For notes generated by Affiliates of Borrower, Foothill
shall be satisfied with the assignment documents transferring such note to
Borrower, and the certificate set forth in Section 3.2(c) hereof.

          18.          With respect to Pledged C Notes, Pledged D Notes, and
Pledged T Notes, each Pledged C Note, Pledged D Note, and Pledged T Note shall
be aged at least thirty (30) days from the date of execution thereof and at
least one monthly installment payment shall have been made.

          19.          With respect to Pledged D Notes, Pledged E Notes and
Pledged T Notes, Foothill shall have received the originals of: (i) the recorded
Note Mortgages within sixteen (16) weeks of the funding of the same by Foothill;
(ii) recorded assignments of the Note Mortgages within sixty (60) days of the
recording of the applicable Note Mortgage; and (iii) all other security which
serves as security for the repayment of each Pledged D Note, Pledged E Note and
Pledged T Note at the time of funding of the same by Foothill.

          20.          With respect to Pledged C Notes, at least one maker of
each such note must have a Fair Isaac score of at least 600 with no pending
bankruptcy proceeding pending within the preceding three (3) year period prior
to execution.

          21.          With respect to Pledged C Notes, the maker of each such
note must have executed valid and enforceable pre-authorized automated checking
account withdrawals for loan payments.

          22.          With respect to Pledged C Notes, the term shall not
exceed two hundred and forty (240) months.

          23.          With respect to Pledged D Notes, the term shall not
exceed one hundred and eighty (180) months.

          24.          With respect to Pledged E Notes, the term shall not
exceed one (1) year.

3

--------------------------------------------------------------------------------




          8.          COUNTERPARTS; EFFECTIVENESS. This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original. All such counterparts, taken together, shall constitute but one and
the same Amendment. This Amendment shall become effective upon the execution of
a counterpart of this Amendment by each of the parties hereto. This Amendment
may be executed and the signature pages telecopied between the parties. A
telefacsimile signature is deemed an original for all purposes.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first set forth above.

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, f/k/a FOOTHILL

 

CAPITAL CORPORATION,

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

BLUEGREEN CORPORATION,

 

 

a Massachusetts corporation

 

 

 

 

 

By:

(ILLEGIBLE) [d7469102.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Title:

 Senior Vice President, Mortgage Operations and Assistant Treasurer

 

7

--------------------------------------------------------------------------------




          8.          COUNTERPARTS; EFFECTIVENESS. This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original. All such counterparts, taken together, shall constitute but one and
the same Amendment. This Amendment shall become effective upon the execution of
a counterpart of this Amendment by each of the parties hereto. This Amendment
may be executed and the signature pages telecopied between the parties. A
telefacsimile signature is deemed an original for all purposes.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first set forth above.

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, f/k/a FOOTHILL
CAPITAL CORPORATION,

 

 

 

By:

 

(ILLEGIBLE) [d7469101.jpg]

 

 

--------------------------------------------------------------------------------

 

Title:

VP

 

 

 

 

 

 

BLUEGREEN CORPORATION,
a Massachusetts corporation

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------